263



           OFFICE            OF       THE       ATTORNEY        GENERAL               OF      TEXAS
                                                    AUSTIN
GROVER SELLERS
WrrOI1”EV
        GLHXRA‘




Hokonble      Uaor           D.   k,ak
County   Auditor
Paya tta county
LaGrange, Terar




         Your
           reqwrt
              to
r ea d6 le io llo wr :




            “L?B         l    -‘o r    p r ia       to   A.   c o r l:Len~        .   ,   .   .   .   -5.U

                   “b.        7or      labor        ~KL repairilig               EJO&A
                              truok             to 3. . . . .           .    .    . . .       .   .   lO.Oci

                   "0.        #or ~t~solice aGd oil usud fr,
                              sirc:l truck to C.  . . . . . . . .                                     15.00
                                                                                                                       264


Hon. itomer3. yak,                           Pace     2



             *A. oompsny that lurn18t188 the parts for repairs
         Oi the truok MkSa hi@ atbarges dlnotly   t0 Yayette
         County, and 80 dose B ror his labor 8nd C for the
         gasoline that km sells snd delivers. ;iuyposiw the
         trUOk 18 being wed by the o0mis8loner  ror 50 hour8
         for the knetit,ot  the oounty the rotu81 lo r nlnes
                                                           ot
         the truok would be 475.00 at $1.50 per hour. Instead
         of pa~&u  the omor  of the truok  the rntlrr ~~75.00,
         it lr rontaaphted that thr oounty MJ him onAy the
         8ua      OS $15&O,                  klthng        the    4iffe~~O8            between     the
         88rAiw8 Of t& truok urd the 008t Of the njdr8,
         )rbOr          MAd    &‘8-iiIlO,              8nd       that    th@   OOUtJr      P8y    diZ'8Otl~
         to A, 0and C tblr respeotirs bill8  of 45.00, ;lO.OO
         and 415.00 a8 8bore Outlinrd. Band OA ths rbove iaOt
         sltwtion,I would like to Rev4 your opl~lxion the
         r0u0wing              QW~OUS~

                  “1.         18    it       lrg81 for ths ooml88lonSr                           to 18888 suoh
         8t?WkfFOM8                          gril8te lnditldrul On the                      8bOt8     b8818 llOr
         th. benerlt                or the            8OUllt7, 888WdB&Oi                  00urU,         that     the court
         OOILOU8?


              '2. II it logs1 ior the OouAty   t0 p8~ out tb above
         nentloned bill8  t0 A, B and C dlnotly rlnoe suoh lrpen-
         dltU'S8 81y ude OP 8 priV8te lndlrldilal'r   truok UIidSr
         lsase, upon pre8oAtation Of proper 018ims by A, B and C
         to Y ror suoh itsmw
         Art1010           2351, Vernon~s                    Annotated         civil      statutss,        oonstltutae
th*    gener81          grant    ot          power         to the       Comahir8loner8*         Court      of a   county,
said    8t8tUtO          PrOlidiry              88        fOuOW8l

                 "i,lohoCmmi88iOAer8                             OOUrt    Shallt

             “1.  Lay off their raspeobire counties tintopzooinots,
         not 188s than four,   and not mom that eight, for the eleo-
         tiOA or JuSti      0r tiiepeaoe acd ooAstabLse, fir thr
         tk.ss and places of holding   Justioes oourts, and stall
         establish places in such prccirrots'ruimrs elsOtiOA8 sLt111
         be ;eld; kd oral1 establish Justices prrcints    and jus-
         tlces oourts for the uAor&ahlzed ooSutis8 as Povidsd by
         law.

                  "2.         ~otabllsh               publio        ferries WhsAsvsr the                 publio
         lntemst              nay        require.

             “3.  Lay out and lstsbllsh, char,seer.daisoontiAu8
         publlo rouds uAd hi;:hwaIs.




                                         ,
                                                                                                        265

dOOn.:iomsr3. -ok,                  gs,e 3


                “I.         Build     bridge8       and   keep   thslpIA rspalr.

                “5.         Appoint     ro8d       OIerWer8      and 8pportiOn           hSAd8,
          '6.  krrrol8e generrl oantrol over 8U roadr,
     hi&hWOy8, feITiS8 Md bri4&@8  in thsir ooUntie8.
                q.          ~otide      8nd koe b repair               oourt       hOUW8, 18118
     8Ad 8;U MOe888ry                   pUbli8 1Ui164458.

           l8. FrOlid8 iOr tb proketion,  plwertrtion   8nd
     di8 8itiOn Or 811 18nb8 e8Jlt8d t0 th8 lOUrrty iOr e&U-
     Oat
       *r M 01 #hOOl8.

                ‘9.         FrorlAe Se818 required by 18~ for the dl8triOt
     Mb        8OlWitJ       84Ul'tl.
                *lo.        &U&it     Urd   ntt&       8i.i’     @OU8t8        r&8in8t    kh8
     0ouAty 8&d blnot                   their       p8ymnt. Y             '

                ‘u.
               -PTOVib,    iOr   the   8ugprt       Of plU    W8   8Dd 8UOh
     .idiOt8          ad
                 hMtiO8        88 OS-t      k     8dJtt.O  i iDtO thS 1Ul8-
     tie  IIylun, resident8      0s tholr     oounty      who    8ro W8blO to
     rupport  thesuelvs8, By tlm term n8ib.nt                  88 U8.d  herein,
     18 msMt               8 prrron W.?kO h88 beon 8 born fide Lotubltant                          Of
     ttl8OOUIlty             not  lSS8 th8II 8iX 0Onth8 8Bd Of th8 St8t@                          AOt
     lerr than              onm year,
                "12. PX'OVidSfor                th8 burl81       or-p8oper8.


          “13.  FLUli8h OQO t8lapt8 by tine not to SxOSSd tWMty-
     tire dOu8r8 or by impriwnt           not t0 lx o eed
                                                        tvnnty-
     tour h o ur s, in ease or rlne, t50 p8rty m8y be hsld
                  snd
     iA OU8tOdy Until   th8   fin8  i8 paid.

          .ll+.Iesus lll ruoh notioes, oitetioAs,~its and
     prooeas a8 may bo ~eoeseary for the proper sxooution Of
     ti-,s
         power8 and duties inposed by suoh oourt and to en-
     foroe its Jurlsdiotion.
          “15. ~uid court s:;allnave all suoh OtLer powers
     and Jurlsdlotion, 8r.d8;811 purform all suoh otier
     &&ire, as srs now or rosy harsefter bs prssorribodby
        .g
iior.   Hommr 2.    hok,      PWP    I


       The power8 lxprmmmly girmn to the Coadmmlonmrm* court
in the lberm lrtlolm omrry by lmpllomtlon ml1 muoh otQmr power8
mmlrm rmamonmbly nmommmary to oarry into ltroot the granted
            Lmmmter 1. Lo 02, 202 ii. u. 10391 31 pa80 county
f%&~io6      9. w. (2d) 313.
       In lddltlon to the gmnmrml powmrm or the Commlmmionerm'
o fnutlbovo m8mb      to, th8 Comml~rlonorr~       court 0r l 00u ntr
hmm lxprmmm luthorlty  under etlolm        6751 or vmrnon*m hnotstma
Girl1          to lmmmm, rmnt, or hlrm nmommmmry road mmmhlnary,
         Btmtutmm
toolm, lmpl.mmontmlto., ror grading, drmlna    or rmpalrbg the
road8 or the oou&,    smld etatut  ma8 88 r0um8l
                 lThm oommlmmlonorm oourt of an7 muoh oounty
          im authoricmd to purohamm or hln all noommmary
          road mmohinory,  toolm, iaphaeatr   tome and labor
          nqulna       to   grad., drain,       Or rm&          tha roada     OS
           muoh oouatJ, and maid oomrt 18 rutharlud                   ld
          lmp o wa nd
                   to make           8l.l nmm~mblm       mnd      nmodrury
          rulmm, order8       and rmgulatlonm      not in oonrllot
          with   law   r0r la             out, workFag and otherulw
          iPprmrln&     the   pub1
                               3         o romdm,   mad to    utlllu     the
          lmbor and mw18y lxpmndod thereon,                  mnd to onroroo
          thm lmmm.=

         while you bo not ltmte what the truok In quemtlon im king
urea  ror, w prmmumm it im bring umr(L by the oountr ior lmwful
pu3pommm*     xi 80, it 18 our oplnloa that thm 0om0lmmlonmrm*     Court
ham both ox rmmm mnd implima l    uthority   t0 l888m muoh truok frOta 8
pr;rr     ina ! rlarul ror the bemilt   0r the oountr  on thm bar18
       .
          It ir llmo   our opinion that It i8 lmgml for tha oounty to
pmy the bill8      mentioned mo low am much mxpmnditurmm arm in pag-
mmnt or and      do not lxcead the amount to be pmld ror thm leame 0r
meld    truok.

                                                             Yours     very   truly,




                                                                               A88imtMt